Citation Nr: 1213720	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease (DJD), claimed as secondary to service-connected left total knee replacement (TKR).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to October 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the Travel Board hearing, the undersigned granted the Veteran's request to hold the case in abeyance 90 days for the submission of additional evidence.  Such evidence was received in November 2010.  This case was previously before the Board in March 2011 when it was remanded for additional development.  In December 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

In July 2011 correspondence the Veteran raised the matter of an increased rating for his service-connected hearing loss.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's right knee DJD was not manifested in service or in his first postservice year, and is not shown to otherwise be related directly to his service; the preponderance of the evidence is against a finding that the right knee DJD was caused or aggravated by his service-connected left TKR.  


CONCLUSION OF LAW

Service connection for right knee DJD, including as secondary to service-connected left TKR, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2011 letter informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden on demonstrating any prejudice from defective VCAA notice with respect to downstream issues").  

The Veteran's service treatment records (STRs) and pertinent available postservice treatment records have been secured.  As noted in the Board's March 2011 remand, the Veteran had indicated that he underwent right knee surgery in 1970 at Christ Community Hospital.  In April 2011 correspondence, the Veteran reported that he contacted Christ Community Hospital and that all treatment records were unavailable.  The RO arranged for examinations in February 2008 and November 2009.  The Board also secured a VHA medical advisory opinion in this matter.  As will be discussed in greater detail below, the VHA opinion is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran has not identified any evidence that remains outstanding, VA's duty to assist is also met.  Accordingly, the Board will address the merits of his claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for arthritis and for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A right knee disability (including DJD) was not manifested in service.  It is not shown or suggested by the record, or alleged, that such disability is somehow directly related to the Veteran's active service.  In addition, there is no evidence of arthritis in the first postservice year.  Consequently, service connection for right knee DJD on the basis that it became manifest in service and persisted is not warranted.  The instant claim is strictly on a secondary service connection theory of entitlement.  The Veteran contends that his right knee DJD is secondary to his service-connected left TKR.  

It is not in dispute that the Veteran has right knee DJD.  His left TKR is service connected.  What he must still show to establish service connection for the right knee disability is that it was either caused or aggravated by the left TKR.  

Postservice treatment records include an August 2006 private treatment report from M.P.M., D.O. noting the Veteran's new complaint of right knee pain.  X-rays of his right knee showed medial compartmental arthrosis.  In October 2006, the Veteran underwent left TKR.  
In December 2006 and May 2008 letters M.P.M., D.O. states "patient's will favor one knee that is more symptomatic than the other, especially when over time it worsens and their symptoms get worse they will favor the contralateral side.  In that sense, that will worsen the patient's symptoms and cause him to be more symptomatic.  There can be a cause and relationship between the two."  (emphasis added).  

On February 2008 VA examination, the Veteran complained of right knee swelling, and a throbbing, stabbing pain located inferiorly, laterally, and superiorly across the patella.  X-rays revealed significant DJD changes with osteophytosis.  The examiner opined that "the Veteran's right knee condition is less likely than not caused by his service connected left knee DJD, [status post] TKR [in October 2006]."  The examiner noted that there was a lack of current medical research substantiating/supporting the type of correlation raised in M.P.M., D.O.'s December 2006 letter.  

On November 2009 VA examination (by the February 2008 examiner), the Veteran reported that he injured his right knee in 1968 or 1969 (i.e., postservice), and that he had surgery (in 1970) to have cartilage cleaned up.  [As noted above, the Veteran has indicated that treatment records leading up to, of, and following the 1970 right knee surgery are unavailable.]  The examiner opined that it was more likely than not the Veteran's right knee DJD was due to age-related changes and/or his 1967 or 1968 right knee injury, and further opined that the 1967/1968 right knee injury and surgery predisposed him to age-related degenerative changes/arthritis.  

At the September 2010 Travel Board hearing, the Veteran related that his left knee injury in service has for years caused him to shift his weight from the left side to the right (transcript, p.3).  

In a November 2010 letter, M.P.M., D.O., noted that a review of the literature found that 40 percent of patients who have arthritis in one knee develop arthritis in the contralateral knee.  He noted various risk factors for the development of arthritis.  He acknowledged that a review of the literature did not reveal any specific reference to a risk factor related to arthritis in one limb causing arthritis in the other limb.  He stated "reference of occupational factors with workers doing repetitive activities you could take this data and extrapolate that favoring one limb may increase in overload to the joint.  However I do not have any literature to support this idea."  (emphasis added).  

Due to the conflicting medical evidence regarding the etiology of the Veteran's right knee DJD, the Board sought a VHA medical advisory opinion in this matter in December 2011.  

In a March 2012 VHA response to the Board's request Dr. R.E.B. (an orthopedic surgeon) opined after review of the claims file and medical literature (cited) that "the Veteran's right knee degenerative joint disease was not caused by or permanently worsened by his service-connected [left] total knee replacement."  He indicated there is no scientific evidence supporting such a contention.  Regarding the December 2006 and (essentially duplicate) May 2008 letters from M.P.M., D.O., Dr. R.E.B. observed that the usage of "can" indicates that there is less than 50 percent probability of a relationship between the Veteran's left TKR and his right knee DJD, and opined that it was more likely than not that underlying degenerative changes in the opposite extremity would manifest themselves over time, but that the relationship is not that of the "injured" lower extremity contributing to an "injury" of the opposite extremity.  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Guerrieri, 4 Vet. App. at 470-71.  

In weighing the respective medical opinions, the Board concludes that the March 2012 VHA medical advisory opinion merits the greatest probative weight.  The opinion reflects familiarity with the Veteran's accurate medical history and is accompanied by rationale that is supported by references to medical treatise evidence.  The VHA medical expert cited to medical treatise evidence indicating that it was a "myth" that favoring  one lower extremity will result in injury to the opposite.  A review of medical literature found no "accepted medical studies" that support such relationship.  The expert noted the various opinions from M.P.M., D.O. and observed that the word usage ("can") in the stated opinions indicates a less than 50 percent probability of a relationship between the Veteran's service-connected left TKR and his right knee DJD.  To the extent the Veteran's representative in March 2012 correspondence disagrees with the VHA medical expert characterizing M.P.M., D.O.'s usage of "can" as a "vague assertion", the Board finds such argument without merit.  As used, "can" connoted possibility, not any specific degree of probability.  Therefore, the VHA medical expert's characterization of M.P.M., D.O.'s opinions as a "vague assertion" is valid.  The VHA expert opined that the Veteran's right knee DJD was not caused by or permanently worsened by his service-connected left TKR.  This opinion was provided after a review of the Veteran's claims file and addressed the statements and opinions of M.P.M., D.O.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds the March 2012 VHA medical expert's opinion, supported by the February 2008 and November 2009 VA examination opinions, to be persuasive.  

The Board finds little probative value in the private opinions by M.P.M., D.O.  As is noted above, they are stated in speculative terms.  See Obert, 5 Vet. App. at 33 (medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Notably, in his November 2010 opinion Dr. M.P.M. concedes that there is no medical literature supporting that arthritis in one lower limb is a risk factor for arthritis in the other.  Dr. M.P.M. suggests that occupational [risk] factors [for arthritis] such as jobs in which workers do repetitive tasks overloading the joint and fatiguing muscles "could" be extrapolated to conclude that favoring one limb may increase in overload to the other joint.  Significantly, this opinion is also stated in speculative terms (could), and is therefore without probative value.  Notably, neither Dr. M.P.M. nor the VHA expert found any recognized medical studies that made such extrapolations.  

In written argument dated in March 2012 correspondence the Veteran's representative appears to suggest that M.P.M., D.O.'s opinion should take precedence over that of the VHA expert because a Doctor of Osteopathic Medicine (i.e., D.O.) is more qualified to provide an opinion than a M.D. In that regard the Board observes that an osteopathy is one trained in a system of therapy that places chief emphasis on maintaining normal body mechanics (while using generally accepted physical, medical, and surgical methods).   See Dorland's Illustrated Medical Dictionary 1368 (31st ed. 2007).  Dr. M.P.M. self-identifies as an orthopedic surgeon.  As the VHA expert is an orthopedic surgeon, the Board fails to see anything suggesting that Dr. M.P.M. has the greater expertise in the matter at hand.  Notably, Dr. M.P.M., D.O., acknowledges that there is no medical literature that supports what he proposes.  The Board accepts his opinion at face value (and finds no reason to seek clarification, as the representative also proposes).  

The Veteran's own expressions of belief that his right knee DJD is related to his service-connected left TKR do not merit any substantial probative value.  They are bare expressions of lay opinion, unaccompanied by rationale with citation to supporting clinical data or medical texts.  Whether the Veteran's right knee DJD is etiologically related to his service-connected left knee disability is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's right knee DJD was caused or aggravated by his service-connected left TKR.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.  
ORDER

Service connection for right knee DJD, to include as secondary to service-connected left TKR, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


